Ransom, S.
The comptroller objects to the confirmation of the appraiser’s report, upon the ground that the appraiser has failed to report, as subject to taxation, a legacy of $500 “ to the Missionary Congregation of St. Paul, the Apostle, in the city of New York, known as the ‘ Paulist Eathers, ’ ” and asks to have such legacy included in said report. In the case of Catlin v. Church, 20 N. E. Rep. 864, the court of appeals held that, “When, therefore, a corporation, not exempted from taxation by its charter or some special enactment, but governed by the general law, claims exemption, it must be able to point to some provision in chapter 13, [of the Revised Statutes,] or to some amendment which takes it out of the general rule declared in section 1, or else its claim must be disallowed. * * * It has never been the general policy of the'state to wholly exempt the property, either real or personal, *670of incorporated churches, colleges, or charitable institutions from taxation. * * * Complete exemption, where adopted, has been accomplished through special acts applicable to particular and specified corporations. We know of no general statute exempting the personal property of religious societies or colleges from taxation, and we are of opinion that neither St. Paul’s Church nor Trinity College was ‘ exempted by law from taxation ’ within the collateral inheritance act of 1887.”
In the case at bar, there is no proof of any special exemption, either by charter or by any special act, and, under the decision before quoted, the legatee’s claim must be disallowed. The bequest to the congregation known as the “Paulist Fathers, ” must be held to be subject to the tax imposed by the collateral inheritance tax act.